Williams, J. (dissenting).
I would affirm Bronx Supreme *192Court’s grant of the Ford defendants’ motion for summary judgment dismissing the complaint as against them. The majority position represents a departure from settled New York law that ignores larger policy concerns.
The long-settled policy rationale underlying Vehicle and Traffic Law § 388 (1), which imposes vicarious liability on a New York State vehicle owner “for death or injuries to person or property resulting from negligence in the use or operation of such vehicle ... by any person using or operating the same with the permission, express or implied, of such owner,” is that victims of such negligence would have recourse against a financially responsible entity (see Continental Auto Lease Corp. v Campbell, 19 NY2d 350, 352 [1967]), and that a vehicle owner, who is otherwise blameless, would have recourse against the negligent user or operator of the vehicle (see Naso v Lafata, 4 NY2d 585, 590 [1958]; Rauch v Jones, 4 NY2d 592, 596 [1958] [vehicle owner not liable under predecessor statute, Vehicle and Traffic Law § 59, where his liability would be purely vicarious and alternative, statutory financial recourse is available to the injured party]). Consequently, it has been long settled in New York that when the driver of an alleged negligently operated vehicle is statutorily immune from liability, the vehicle owner may not be held vicariously liable to plaintiff pursuant to Vehicle and Traffic Law § 388 (see Kenny v Bacolo, 61 NY2d 642 [1983]; Rodriguez v Lodato Rental, Inc., 267 AD2d 293 [1999]; Jaglall v Supreme Petroleum Co., 185 AD2d 971 [1992]; Nelson v Garcia, 152 AD2d 22 [1989]).
The source of the immunity here, and the underlying policy concerns, should also give the majority pause. Foreign relations, which includes the delicate subject of diplomatic privileges and immunities, is a federal concern and, as such, federal law, the supreme law of the land, goes to great lengths in defining it. Hence, although a member of a foreign mission or his family who is alleged to be the driver of a negligently operated vehicle is immune from legal liability to the injured party, federal law provides a remedy to the injured party by mandating that foreign missions, their members and members’ families obtain insurance against liability arising from operation of motor vehicles in the United States (22 USC § 254e) and that the injured party have exclusive and original recourse against the diplomat’s insurer in Federal District Court (28 USC § 1364 [a]). While this remedy is not denominated the exclusive remedy allowed the injured party, under current New York law it effectively operates that way.
*193Lerner and Marlow, JJ., concur with Saxe, J.P.; Williams, J., dissents in a separate opinion.
Order, Supreme Court, Bronx County, entered March 10, 2003, reversed, on the law, without costs, defendants-respondents’ motion for summary judgment dismissing the complaint as against them denied and the complaint reinstated.